Citation Nr: 0712504	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from April 1977 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied entitlement to a TDIU 
rating.

In October 2004, the veteran testified at a hearing at the RO 
before a Veterans Law Judge who is no longer employed by the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In October 2004, the veteran testified at a hearing at the RO 
before a Veterans Law Judge who is no longer employed by the 
Board.  In March 2007, the Board sent a letter to the veteran 
to clarify whether he desires to attend another hearing, 
since that Veterans Law Judge has since retired.  Received in 
April 2007, from the veteran's representative, was a document 
titled "Motion to Remand", along with the veteran's request 
for a hearing before a Veterans Law Judge at the RO.  
Therefore, the veteran must be provided an opportunity to 
present testimony at a Travel Board hearing at the RO before 
the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO, as the 
docket permits.  All correspondence and 
any hearing transcripts regarding this 
hearing should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


